Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the amendment filed on 02/01/2022 for Application No. 16/612,482. By the amendment, claims 1-11 and 14-17 are pending and claims 12 and 13 remain canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2022 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hani Sayed on 03/15/2022.

The application has been amended as follows: 
a) Claim 1 is replaced with the following:
- -A switching unit for supplying cooling oil to first and second clutches, 
the first clutch selectively closable to transmit torque from a drive shaft to a first output shaft; 
the second clutch selectively closable to transmit torque from the drive shaft to a second output shaft; 
the drive shaft either to [[a]] the first output shaft or to [[a]] the second output shaft, 
wherein the switching unit disposed on the output shafts has a slide and fluid ducts which are operatively connected thereto and which are placed in an operative relationship with one another such that the switching unit supplies cooling oil to one of the first and second clutches in a manner dependent on which of the first and second clutches is connected in a torque-transmitting manner to the first output shaft or to the second output shaft; 
the switching unit comprising a plurality of fluid ducts and configured to selectively supply cool oil to the first and second clutches via first and second cooling oil ducts, the switching unit comprising: 
[[a]] the slide having an aperture extending therethrough, wherein the slide is configured to move between a first position wherein the oil supply duct is fluidly coupled to the first cooling oil duct, and a second position wherein the oil supply duct is fluidly coupled to the second cooling oil duct and further wherein the slide is moved by way of a actuation oil pressure such that the forced displacement of the slide is realized; 
wherein the fluid ducts include a first actuation oil pressure supply duct configured to actuate the first clutch, and a second actuation oil pressure supply duct configured to actuate the second clutch, and wherein the slide is moved based directly upon application of fluid pressure in the first and second actuation oil pressure supply ducts; and 2Application No. 16/612,482Docket No,: 102376.0033P  
After Final Office Action of November 2, 2021wherein movement of the slide between the first position and the second position is caused by fluid pressure in the first and second actuation oil pressure supply ducts- -;

b) Claim 9 is replaced with the following:
- - A hybrid module for a drivetrain of a motor vehicle, having the two clutches and [[a]] the switching unit as claimed in claim 1- -; and

c) Claim 11 is replaced with the following:
- -A hybrid module for a drivetrain of a hybrid vehicle, the hybrid module comprising:
a first clutch selectively closable to transmit torque from a drive shaft to a first output shaft; 

a plurality of ducts including a cooling oil supply duct, a first cooling oil duct configured to supply cooling oil to the first clutch, a second cooling oil duct configured to supply cooling oil to the second duct, a first actuation oil pressure supply duct configured to supply actuation oil pressure to the first clutch to actuate the first clutch, and a second actuation oil pressure supply duct configured to supply actuation oil pressure to the second clutch to actuate the second clutch; and 
a switching unit disposed on the output shafts, comprising 
a plurality of fluid ducts and configured to for selectively supplying cooling to a selected first or second clutch in a manner dependent on which of the first clutch or second clutch is connected in a torque-transmitting manner; 
wherein the supplying cooling oil is distributed to the first and second clutches via the first and second cooling oil ducts, respectively, wherein the switching unit includes a slide having an aperture extending therethrough, 
wherein the slide is configured to move to alternatively fluidly couple 
(i) the cooling oil supply duct with the first cooling oil duct, and 
(ii) the cooling oil supply duct with the second cooling oil duct; 
wherein the slide is configured to move between a first position in which the oil supply duct is fluidly coupled to the first cooling oil duct, and a second position in which the oil supply duct is fluidly coupled to the second cooling oil duct, wherein movement between the first position and the second position is directly caused by fluid pressure in the first and second actuation oil pressure supply ducts- -.

The following changes to the drawings have been approved by the examiner and agreed upon by applicant: The feature “Aperture” has been added to Figures 2 and 3 shown below.
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Figures 2 and 3 are replaced with the following:

    PNG
    media_image1.png
    382
    739
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 1-11 and 14-17 are allowed.
The following is a statement of reasons for the indication of allowed subject matter:  
Regarding claim 1, the prior art of record fails to disclose or render obvious a switching unit for supplying cooling oil to first and second clutches having the combination features and arrangement recited in the claim, particularly “wherein the switching unit disposed on the output shafts has a slide and fluid ducts which are operatively connected thereto and which are placed in an operative relationship with one another such that the switching unit supplies cooling oil to one of the first and second clutches in a manner dependent on which of the first and second clutches is connected in a torque-transmitting manner to the first output shaft or to the second output shaft”.
Regarding claim 11, the prior art of record fails to disclose or render obvious a switching unit for supplying cooling oil to first and second clutches having the combination features and arrangement recited in the claim, particularly “a switching unit disposed on the output shafts, comprising a plurality of fluid ducts and configured to for selectively supplying cooling to a selected first or second clutch in a manner dependent on which of the first clutch or second clutch is connected in a torque-transmitting manner; wherein the supplying cooling oil is distributed to the first and second clutches via the first and second cooling oil ducts, respectively, wherein the switching unit includes a slide having an aperture extending therethrough”.
Bauer, cited in the prior office actions, discloses a substantially switching unit for supplying cooling oil to two clutches as detailed in the prior office actions. However, Bauer does not disclose the features and arrangement required by claims 1 and 11. See Bauer, Figures 1-4 and the prior actions mailed 07/16/2021 and 11/02/2021.
Claims 2-11 and 14-17 are allowed as being dependent upon the allowed base claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
The amendment filed on 02/01/2022 has been entered. Applicant’s amendments indicated in the current action, see above, have overcome the rejections of claims 1-9, 11 and 14-17 being rejected under 35 U.S.C §102(a)(1) by Bauer and claim 10 being rejected under 35 U.S.C §103 over Bauer and Schenck indicated in the prior office actions. 

Response to Arguments
Applicant’s arguments on pages 6-8 of the Remarks, filed 02/01/2022, with respect to claims 1-9, 11 and 14-17 being rejected under 35 U.S.C §102(a)(1) by Bauer and claim 10 being rejected under 35 U.S.C §103 over Bauer and Schenck have been fully considered but are not persuasive. However, applicant’s amendments, see above, distinguish from the Bauer reference set forth in the prior actions.  The rejections of the claims have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776. The examiner can normally be reached Monday - Friday, 9AM - 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on Mon-Friday from 9 AM-5PM at (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TINH DANG/Primary Examiner, Art Unit 3659